           Case 1:20-cv-00701-JLT Document 20 Filed 08/31/21 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JUAN TONY FLORES,                )                 Case No.: 1:20-cv-0701 JLT
                                      )
12            Plaintiff,              )                 ORDER GRANTING THE COMMISSIONER’S
                                      )                 REQUEST FOR AN EXTENSION OF TIME
13       v.                           )
                                      )                 (Doc. 19)
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16                                    )

17          On August 30, 2021, the Commissioner filed a motion for an extension of thirty days to file a
18   response to Plaintiff’s opening brief. (Doc. 19.) The Scheduling Order allows for one extension of
19   thirty days by stipulation of the parties. (Doc. 6 at 3.) Beyond the single extension by stipulation,
20   “requests to modify [the scheduling] order must be made by written motion and will be granted only for
21   good cause.” (Id.)
22          Previously, the Court granted Plaintiff a thirty-day extension of time to serve a confidential
23   letter brief. (Docs. 14, 15.) Therefore, the Court construes the stipulation now pending to be a motion
24   to amend the scheduling order. (See Doc. 6 at 3.) Marcelo Illarmo, counsel for the Commissioner,
25   asserts the extension of time is necessary “[d]ue to the volume of the overall workload within the…
26   Region IX Office.” (Doc. 19 at 2.) He anticipates that neither he nor any other attorney in the Region
27   IX Office would be able to complete the responsive brief by the current deadline of September 7, 2021.
28   (Id.) Mr. Illarmo explains that he “has 19 briefs due in district court cases over the next 30 days,

                                                         1
           Case 1:20-cv-00701-JLT Document 20 Filed 08/31/21 Page 2 of 2



1    including five briefs due on September 7, 2021.” (Id.) Therefore, counsel seeks an extension of time to

2    October 7, 2021 to file a response to Plaintiff’s opening brief. (Id.) Plaintiff’s counsel has stipulated to

3    the requested extension of time. (Doc. 19 at 3.) Based upon the information provided, the Court

4    ORDERS:

5           1.      The request for an extension of time (Doc. 19) is GRANTED; and

6           2.      The Commissioner SHALL file a response to Plaintiff’s opening brief no later than

7                   October 7, 2021.

8
9    IT IS SO ORDERED.

10      Dated:     August 31, 2021                               _ /s/ Jennifer L. Thurston
11                                                  CHIEF UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
